Filed:    March 20, 1996


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                             No. 95-5378
                            (CR-94-53-BO)



United States of America,

                                                Plaintiff - Appellee,

         versus

Earnest Thomas,

                                               Defendant - Appellant.




                              O R D E R


    The Court amends its opinion filed March 11, 1996, as follows:

    On page 4, second full paragraph, lines 10-11 -- the quotation
marks around the phrase "a right he specifically waived" are

deleted; the phrase should be set off by dashes.

                                      For the Court - By Direction



                                            /s/ Bert M. Montague

                                                        Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 95-5378

EARNEST THOMAS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, District Judge.
(CR-94-53-BO)

Submitted: January 30, 1996

Decided: March 11, 1996

Before ERVIN, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Laura J. Wetsch, JORDAN, PRICE, WALL, GRAY & JONES,
L.L.P., Raleigh, North Carolina, for Appellant. Janice McKenzie
Cole, United States Attorney, William Arthur Webb, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Earnest Thomas seeks to appeal the 360-month sentence he
received after he pled guilty to conspiracy to possess crack cocaine
with intent to distribute, 21 U.S.C.A. § 846 (West Supp. 1995). The
government has moved to dismiss the appeal because Thomas waived
the right to appeal his sentence as long as he was sentenced within the
guideline range. Thomas contends that the government breached the
plea agreement by arguing for an upward departure at the sentencing
hearing and that the breach releases him from his promise not to
appeal. For reasons explained below, we grant the government's
motion and dismiss the appeal.

The waiver provision was discussed at the Fed. R. Crim. P. 11
hearing before Thomas entered his guilty plea, and the record dis-
closes that the waiver was knowing and voluntary. Thomas also
agreed to cooperate fully and to take a polygraph examination if
requested. The government stipulated in the plea agreement that
"[n]one of the factors listed in U.S.S.G. §§ 5K2.0 through 5K2.14 are
applicable to warrant an upward . . . departure from the Guideline
range." The government reserved the right to argue for a departure "if
Defendant's conduct prior to sentencing changes the circumstances
with respect to any such factors."

Thomas subsequently failed the polygraph examination. He gave
deceptive answers when he denied selling crack prior to July 1993,
receiving cocaine from any member of Lance Morrison's organiza-
tion, selling cocaine from his home, or giving cocaine to his children.
Shortly afterward, Thomas minimized his involvement in the conspir-
acy in a written statement to the probation officer, denying conduct
which had been described by other conspirators. In its sentencing
memorandum, the government moved for an upward departure under
USSG § 5K2.0 on the ground that Thomas had involved his children
in drug trafficking, and also argued that Thomas should receive an
adjustment for obstruction of justice because the false information he
provided impeded an ongoing investigation.

At Thomas's sentencing hearing, the district court determined that
Thomas had obstructed justice by lying during the polygraph exami-

                    2
nation and by intimidating potential witnesses against him. The gov-
ernment then withdrew its motion for an upward departure. With the
two-level adjustment for obstruction of justice, Thomas's offense
level was 40; he was in criminal history category I, making his guide-
line range 292-365 months. A sentence of 360 months was imposed.

Thomas appealed his sentence, arguing that the district court
clearly erred in enhancing his sentence for obstruction of justice and
refusing him an adjustment for acceptance of responsibility. The gov-
ernment has moved to dismiss, relying on the waiver provision in the
plea agreement. In reply, Thomas maintains that the government
breached the plea agreement by moving for an upward departure and
that, as a result, he is no longer bound by the waiver provision. The
government argues in response that no breach occurred because
Thomas's failure to cooperate truthfully created a changed circum-
stance which permitted a motion for an upward departure.

Breach of Plea Agreement

Because Thomas did not claim in the district court that the plea
agreement had been breached, the sentence must be affirmed unless
plain error occurred. United States v. Fant, 974 F.2d 559, 564-65 (4th
Cir. 1992). The plea agreement stated that "if Defendant's conduct
prior to sentencing changes the circumstances with respect to any
such factors [the factors listed in USSG §§ 5K2.0-5K2.14], the Gov-
ernment is no longer bound to its position as to those factors."
(emphasis added). Thomas's failure to give truthful answers on the
polygraph test and failure to cooperate fully did not result in any
change with respect to the factors listed in USSG §§ 5K2.0-5K2.14.
The government had knowledge before Thomas pled guilty that his
oldest son, Justin Hawkins, was selling crack and that his younger
children had witnessed his drug trafficking in their home. Even
though the government possessed this information, it stipulated in the
agreement that there were no factors warranting a departure. Thom-
as's refusal to be truthful and to cooperate does not change the cir-
cumstances with respect to a departure based on his children's
involvement in crime. Rather, it is a factor which is adequately con-
sidered under the guidelines for acceptance of responsibility and
obstruction of justice. Therefore, the record discloses that the govern-

                    3
ment breached the plea agreement by moving for an upward depar-
ture.

Enforcement of Waiver Provision

A prosecutor's breach of a plea agreement may amount to plain
error which requires resentencing. Fant, 974 F.2d at 565. In United
States v. Gonzalez, 16 F.3d 985, 988-90 (9th Cir. 1993), on which
Thomas relies, the government agreed not to oppose an acceptance of
responsibility adjustment but argued against the adjustment at sen-
tencing and convinced the court not to grant it. The appeals court
found that the government's breach of the plea agreement released
Gonzalez from his promise not to appeal.

This court has held that, when the bargain contained in the plea
agreement is unfulfilled, the district court should decide whether spe-
cific performance, plea withdrawal, or other equitable relief is the best
remedy for a government breach of the plea agreement. United States
v. Conner, 930 F.2d 1073, 1076 (4th Cir.), cert. denied, 502 U.S. 958
(1991). However, in this case, the government's motion for a depar-
ture was withdrawn at sentencing, and the district court imposed a
sentence within the guideline range. Consequently, Thomas received
the benefit of his bargain, and he has had specific performance. He
seeks to appeal the court's determination of the guideline range -- a
right he specifically waived -- and its decision not to depart below the
guideline range. The government's breach of the agreement had no
bearing on the decisions Thomas seeks to appeal. Therefore, while we
do not condone the government's breach of the agreement, we find
that the waiver provision was not nullified by the government's
action.

We therefore dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

DISMISSED

                    4